Filed 12/4/20; Modified and Certified for Publication 12/21/20 (order attached)




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FOURTH APPELLATE DISTRICT

                                              DIVISION TWO


 Conservatorship of the Person and Estate
 of ANNA NAVARRETE.

 RODOLFO NAVARRETE,
                                                                    E070210
          Petitioner and Respondent,
                                                                    (Super.Ct.No. RIP1600752)
 v.
                                                                    OPINION
 ANNA NAVARRETE, an Incompetent
 Person, etc.,

          Objector and Appellant.



        APPEAL from the Superior Court of Riverside County. Thomas H. Cahraman,

Judge. Reversed.

        Brown White & Osborn and Mark J. Andrew Flory, attorneys for Objector and

Appellant.

        No appearance for Petitioner and Respondent.




                                                         1
       Anna Navarrete is an adult child of Maria Navarrete (mother) and Rodolfo

Navarrete, Sr. (father), who split up during the dispute that led to this appeal. Navarrete is

a 33-year-old woman who has cerebral palsy and a speech disorder which limit her ability

to answer questions and express her needs and desires. Mother has been her primary

caregiver.

       Mother filed a petition asking to be appointed Navarrete’s probate conservator.

Navarrete’s father and older brother objected to mother’s petition, and her brother filed a

competing petition asking to be appointed instead. Mother and father also sought

domestic violence restraining orders against each other.

       Lurking behind this dispute is the accusation that father sexually assaulted and

raped Navarrete. At trial, Navarrete’s therapist, mother, and younger brother, Adrian

Navarrete (Adrian), said Navarrete told them her father sexually assaulted and raped her

and she fears her father. Father testified and denied the accusations. The trial court

interviewed Navarrete, but concluded she wasn’t a competent witness before eliciting any

testimony from her about the assaults. In the end, though the court expressed uncertainty

about what had happened, it found mother hadn’t proven the accusations of sexual assault

by a preponderance of the evidence, but also found Navarrete had genuine fear of her

father and didn’t want to see him.

       The trial court appointed mother as Navarrete’s probate conservator and denied

the brother’s petition. Later, after further hearings, the trial court granted father visitation

and ordered Navarrete to attend joint counseling sessions with her father. The court

                                               2
concluded, over the objection of Navarrete, her conservator, and her attorney, that such

visits were in her best interest because it would allow reconciliation in the event the

accusations of sexual assault weren’t true.

       The visitation order is the only part of the case challenged on appeal. Navarrete

attacks the order in several ways. First, she argues the conservatorship statute reserves to

her as an adult conservatee the choice to refuse visitors. Second, she says the court order

violates her constitutional right to privacy and autonomy under the California

Constitution. Third, she says the court abused its discretion by determining visitation with

her father was in her best interest despite her accusations and her genuine fear of him. In

the alternative, she argues the trial court was wrong to bar her testimony, which would

have established her father abused her and made plain that visits are not in her best

interest. Father and the older brother have not filed briefs.

       We hold the court did not have the authority to order Navarrete to attend joint

counseling sessions with her father and therefore reverse the order.

                                              I

                                           FACTS

       Anna Navarrete has cerebral palsy, a developmental speech and language disorder,

and an anxiety adjustment disorder. She had a kidney transplant as a teenager and takes

several medications to manage her condition. Her mother has always attended to her

medications.



                                              3
       Mother said Navarrete is able to help around the house by cooking and doing

laundry. She’s also able to work part-time outside the house. The details of her

employment didn’t come out at trial, but her mother said she had been working from 8:00

a.m. to 2:30 p.m. without supervision by a family member. She made friends at work,

including a boyfriend, who was also disabled. However, Navarrete stopped working after

an incident in April 2016, when she and her boyfriend were found engaged in sexual

conduct at the workplace. Though they don’t see each other often now, they’re still

friends and communicate by texting each other.

       On July 29, 2016, Navarrete’s mother filed a petition to be appointed her probate

conservator. Navarrete’s older brother, Rodolfo Navarrete, Jr. (Rudy), filed an objection

to mother’s petition and later filed a petition asking that he be appointed as her

conservator. Navarrete’s father also filed an objection to naming mother as conservator,

and mother objected to Rudy’s petition. Navarrete’s father also asked the court to order

visitation between himself and Navarrete.

       The trial court held a trial on the competing requests over several days from

February to June 2017. Mother, father, Rudy, Adrian, and Navarrete’s therapist testified

at trial, and the trial court interviewed Navarrete, but found her not competent to testify.




                                              4
       A. Accusations of Sexual Assault and Rape

       The conflict within the family appears to have started, or at least escalated, shortly

after May 31, 2016, the night Navarrete accused her father of having molested and raped

her.

       According to mother, she woke around 3:00 a.m. that morning when she heard

people talking. She said father had kicked her out of their shared bedroom and she was

sleeping alone in their guest room. She got out of bed and found Navarrete was awake

and in her bathroom, and father was awake and in his own bathroom. She said the fact

that both were up at the same time made her suspicious, so she asked Navarrete about it

the next morning. “I asked Anna, ‘Why were you awake in the morning and your father

was awake too?’ [¶] She goes, ‘Oh, he was in my room.’” Mother asked her what

happened in her room, and Navarrete said, “‘he went into bed. You know, he started

touching me,’ in [my] private.” Mother said her body language indicated she was “[k]ind

of, like scared to tell me what happened.”

       Navarrete’s younger brother, Adrian, said she came to him around 7:30 a.m. that

morning after talking to her mother. He said she “was very distressed and emotional. She

was crying a lot, and while – she was shaking her hands a lot, as if she couldn’t control

herself. [¶] . . . [¶] She told me that her father had raped her.” Asked for her exact words,

he said, “She had told me that he had stuck his – well, she used the word ‘dick’ inside her

private word, and she moved her hands towards her bottom to show that.” She also said,

“he had stuck his dick in her mouth and she pointed to her mouth” and “touched her in

                                              5
her breasts and private word, down there, and she would move her hand, showing, you

know, how he had touched her.” Adrian also testified about Navarrete’s reaction when

she saw her father in the hallway during trial. “She was very shaken up. She was wanting

to cry and she couldn’t look at my father in the eyes. He would – she would look down.

She didn’t want to look at him, and she – when everyone would ask if she was okay, she

would kind of shudder whenever she would talk, speak.”

       They didn’t call the police or confront father immediately. They said they wanted

to talk to Navarrete more and make sure what she was saying was true. However, mother

became angry about the abuse at dinner and pulled a knife on father and held it close to

his throat. She and Adrian said it was a butter knife, but father said it was something

much sharper. The confrontation ended without further violence, but became the basis for

father’s request for a domestic violence restraining order against mother.

       The same night around 10:00 p.m., both mother and Adrian talked to Navarrete
                                                  1
again about what had happened the night before. According to mother, Navarrete used

simple words to say her father had gotten into bed with her naked, touched her breasts

and vagina, and had sexual intercourse with her. “Adrian and me were asking her, mostly

Adrian, and we would ask her what he had done to her and she would tell us that, you

know, he had touched her. We would ask her, where? [¶] She would say, ‘Down there.’

And we would go, ‘Where down there?’ [¶] She would point with her hand down there.

       1 Counsel for father and the older brother objected to mother’s testimony about
Navarrete’s accusations on hearsay grounds. The trial court recognized the hearsay issue
but allowed the testimony for purposes other than the truth of the accusations.

                                             6
‘What else did he do?’ [¶] ‘He would touch my boobs.’ She would say it like that. [¶]

‘Was there anything else that he had done?’ [¶] ‘Yeah. He would tell me to lick his dick

[¶] . . . [¶] [a]nd then he would put it in my mouth.” During this later conversation,

Navarrete said father had sexually assaulted and raped her on other occasions.

       Mother and Adrian said they called police the next day, on June 1, after Navarrete

returned home from work. A police officer arrived and talked to mother and Adrian, but

didn’t question Navarrete. The officer told them to go to the police station, where police

spoke to mother, Adrian, and Navarrete. They then went to a hospital for a rape kit test.

Later that evening the police searched the home, and at some point that day they arrested

Navarrete’s father.

       Navarrete began counselling with Valerie Fluker around June 26, 2016 because of

anxiety related to the sexual abuse. Fluker was at the time a professional clinical

counselor intern at Central Counseling Services in Riverside. Fluker said Navarrete has

difficulties communicating, but she understands Navarrete’s speaking and Navarrete is

also able to communicate by writing on a whiteboard.

       Navarrete told Fluker she was sexually assaulted by her father. She said her father

kissed her inappropriately, indicating her breasts and vaginal area by marking the body

parts on a drawing of a human figure. She also told Fluker she was raped by writing “Dad

raped me” and “in both bedrooms” on a whiteboard. She told Fluker she didn’t want to

see her father because she was afraid of him. Though the trial court permitted this

testimony to show state of mind, it didn’t admit the testimony for the truth of the matter

                                              7
asserted and refused to recognize Fluker as an expert, decisions Navarrete doesn’t

challenge on appeal. Fluker said Navarrete was still having weekly counseling sessions.

       B. Father’s Denial of the Accusations

       Father categorically denied the accusations against him. He said he never abused

Navarrete and never sexually abused her. He said he first learned of the accusations on

June 1, the day police arrested him. Police took him to the police station and detained him

for several hours. He said they released him and hadn’t charged him as of the date of

trial, more than a year later.

       C. Navarrete’s Interview with the Court

       Late in the trial, Navarrete proposed to testify herself, and counsel for her father

and older brother asked the court to inquire about her capacity to testify before allowing

her to discuss the allegations against father. The court agreed it would interview

Navarrete and evaluate whether she was qualified to testify under Evidence Code section

701. “[T]he Court will ask questions of Anna Navarrete, and give the answers the weight

to which they are entitled, if any, pursuant to Section 701 of the Evidence Code and the

case law construing that statute.”

       Section 701 of the Evidence Code allows disqualification of a witness only if the

witness is “[i]ncapable of expressing himself or herself concerning the matter so as to be

understood, either directly or through interpretation by one who can understand him; or

[¶] . . . [i]ncapable of understanding the duty of a witness to tell the truth.” (Evid. Code,

§ 701, subd. (a).) The statute allows the court in a bench trial to “reserve challenges to the

                                               8
competency of a witness until the conclusion of the direct examination of that witness.”

(Evid. Code, § 701, subd. (b).)

       With the help of her attorney and family members, Navarrete was able to make

herself understood to the court. She gave basic one or two word answers to questions

about her day-to-day life on topics that had already come up through the testimony of

other witnesses. For example, the court asked, “Your mother has her room, and Adrian

has his room, and you have yours, or do you share a room?” Navarrete responded,

“Share, no.” The court asked, “You don’t share a room, you have your own room; right?”

and she responded, “Uh-huh.” The court then tried suggesting otherwise, asking, “Do you

have your own room where you have it to yourself to sleep, or do you share a room with

your mother or your brother.” She responded, “No.” The court asked a similar series of

questions about the location of her bathroom, and Navarrete gave accurate answers.

       The court then asked Navarrete a series of questions to see whether she could

distinguish truth from falsity and understood she was required to tell the truth in court.

The court asked, “At the courthouse, are we supposed to tell the truth to the judge, or

should we just say whatever the judge might want to hear? What do you think about

that?” She responded, “Say truth.” The court asked, “[I]f I were to say, look, there’s snow

on all of those chairs over there. Look at all the snow on those chairs. Would that be the

truth or a lie?” and she responded, “Lie.” The court asked, “[I]f I were to ask you how old

are you, and you said 65, would that be the truth or a lie?” She responded, “A lie.”



                                              9
       The court commented it was “struggling with whether to swear this witness. And I

will not do so at this time. And I’m going to ask more questions without swearing in the

witness.” The court then asked Navarrete about her family relationships. She said she

liked going out to eat and taking walks with her younger brother, Adrian. She resisted the

court’s suggestions that they took their dogs with them on their walks. She struggled to

make herself understood when asked about problems and disagreements among her

family members. With the assistance of Adrian, she managed to communicate that her

parents sometimes fought and her father would use the f-word and the b-word at those

times. The court asked her whether she’d “ever seen anybody grab a knife or a stick or a

gun, anything, and threaten anybody else?” She said she had seen her father with a gun.

The court then asked, “What do you remember about a gun? Huh? You remember seeing

a gun, or are you not sure about a gun?” She said she wasn’t sure about the gun, and then

said she’d seen her father grab a knife. She denied seeing anyone else wield a knife.

       The court then asked a series of questions about who in her family she wanted to

live with and be with. She initially had trouble making herself understood on these

questions, but with the assistance of her attorney was able to say she needed help to do

certain things and preferred to keep living with her mother and for her mother to be the

one who helped her. She also said Adrian can be helpful. But she denied missing her

older brother, Rudy, or her father. The court said, “I’d like to see things patch up to

where you get a chance to see Rudy and your dad,” and asked “Would you like to do that

if Adrian is present?” She responded, “No.” The court then asked, “If the judge asked you

                                             10
to see your dad and made sure that somebody nice was present, maybe Adrian, if he’s

willing to, would you do it. Would you see your dad?” She again responded, “No.”

       Finally, the court asked Navarrete whether she was mad at anybody in her family.

She was able to say she was mad at her father and older brother, but had difficulty

communicating why. With the help of her attorney she was able to say she was mad at

her older brother because he yelled in her ear. But she wasn’t able to communicate why

she was mad at her father. The court called her younger brother up to assist the attorney,

but her answers were unintelligible other than to express that she was extremely mad at

her father.

       At that point the court abruptly ended the examination.

       D. Trial Court Rulings

       At the end of Navarrete’s interview, the trial court ruled she would not be sworn as

a witness and was disqualified from giving testimony. Navarrete was then excused from

the courtroom. After a break, Navarrete’s attorney requested permission to have her

return to the courtroom to make a further attempt to qualify and provide testimony. The

court denied the request.

       The court explained, “I think that what we should do now, and realizing that

perhaps both sides are unhappy with the way I’ve conducted the examination of Anna,

and recognizing that this Court was not comfortable swearing her as a witness. I think

[the judge in another case involving Navarrete] probably got it right that she might not be

a competent witness. It seemed like a close call to me. And I thought about swearing her

                                            11
in once, and I thought about swearing her twice, and I didn’t do it. [¶] . . . [¶] I had more

than one reason for not swearing her. One reason was that it truly seemed like she was

subject to suggestion in terms of little things. I asked what she did during the day, she

didn’t tell me. I gave her three examples, and she told me those three things. People who

take suggestion as to little things perhaps would not take suggestion as to big things. [¶]

. . . I don’t want to imply that this person was simply a parrot in terms of giving back

whatever words I had spoken to her. No, it wasn’t that clear. It was more difficult than

that. And it’s too important not to be deceived by her speech impediment. Not an easy

assessment, folks. Not an easy assessment whether to swear her in or not. This Court

chose not to. Maybe a judge with greater skill at the examination would have made a

different choice. . . . My own view is to the extent that I have any ability to these things, I

gave her many a chance to say many a thing, and here we are.”

       The court then granted mother’s petition to be Navarrete’s conservator and denied

Rudy’s petition. On June 21, 2017, the court entered an order appointing mother as

Navarrete’s conservator and issued her letters of conservatorship of the person. The court

granted father’s request for a domestic violence restraining order. No one challenges

these rulings on appeal.

       On visitation, the court said its job was to assess ordering visitation from the

standpoint of Navarrete’s best interests. “[F]or an adult conservatee, the standard is

supposed to be what is in the best interest of the conservatee. And one thing I learned

from Anna in talking to her is she seems firm that she doesn’t want to visit with her dad

                                              12
or her brother Rudy. . . . [¶] An adult has no right to visit an adult child. If my son ever

wanted to tell me, You’ll never see me again, it’s too horrible to imagine, but he would

have the right to say so. [¶] But the evidence of alienation . . . the apparent alienation by

[mother] of father and daughter, makes the person think that some amount of supervised

visitation should be granted because it would be in the best interest of Anna, because it’s

not in her best interest to be alienated from her father.”

       The court acknowledged doubt as to whether her father had sexually assaulted her.

“The trouble is that I need to be honest and admit that I don’t know whether Rodolfo had

sex with his daughter. It seems more probable that he did not have sex with his daughter.

On a close call, I just don’t seem to have enough to find that he did.” The court continued

its explanation of its ruling, “So here I am not knowing if he had sex with his daughter,

but finding there’s not enough evidence to say that he did. And then if I have the

visitation forced, then in case I’m wrong and he did have sex with his daughter, then I’m

making her visit with her molester. I don’t like that very much, if that’s what it is. But I

don’t think that’s what it is. I think he probably didn’t have sex with his daughter.”

       At bottom, the court indicated it thought it was in Navarrete’s best interest to have

a connection with her father, even if that would require considerable work to achieve.

The court explained, “It seems as if Maria has taken many steps to alienate Roldolfo from

Anna. That’s not in Anna’s best interest; therefore, it would seem like it’s in her best

interest to have some visitation forced by the Court, albeit supervised visitation.” The

court said ordering visitation would allow everyone to “[s]ee if maybe everybody can

                                              13
calm down. If he really had sex with his daughter, she’ll never calm down. If he didn’t, at

some point she’ll realize she’s forgiven for implying or saying that he did, and maybe

things will get better. I don’t know.” Nevertheless, the court withheld ruling on visitation

immediately and asked the parties to try to reach an agreement.

       They didn’t agree, as became clear at a review hearing on August 10, 2017.

Navarrete again opposed visitation, and her father requested one hour of visitation a week

in the presence of his own treating therapist. The court set a new hearing and had the

record reflect Navarrete “is crying and her brother and advocacy person are leading her

outside.” After a hearing on September 15, 2017, the court found “contact with Father in

a therapeutic setting is beneficial to Anna Navarrete, although conservator, conservatee

and conservatee’s therapist and conservatee’s attorney all disagree.” On March 8, 2018,

the court entered its findings and issued an order that Navarrete and her father attend joint

counseling sessions with a neutral therapist. The court ordered the sessions to be held

once or twice a month in the discretion of the therapist.

       Navarrete filed a timely notice of appeal challenging the visitation order. Father

didn’t cross-appeal and failed to file a respondent’s brief after requesting an extension

and receiving a warning that we would decide the case based on Navarrete’s arguments

alone if he did not.




                                             14
                                               II

                                         ANALYSIS

       Navarrete challenges the visitation order on several grounds. She argues ordering

her to attend joint therapy sessions with her father was beyond its authority under the

conservatorship statute, violated her privacy rights under the United States and California

Constitutions and, even if the order was permissible, it was an abuse of discretion for the
                                                                                       2
trial court to determine forced visitation with her father was in her best interest.

       We review for abuse of discretion trial court decisions affecting the scope of a

conservator’s powers. An abuse of discretion occurs only where the decision is outside of

what is allowed by the governing law or where there is no reasonable basis for the court’s

action. (Sargon Enterprises, Inc. v. University of Southern California (2012) 55 Cal.4th

747, 773.)

       The Probate Code sets out when it’s appropriate for a trial court to appoint a

conservator of the person (conservator) as well as the general powers of such a

conservator. The trial court may appoint a conservator for someone “who is unable to

provide properly for his or her personal needs for physical health, food, clothing, or

shelter.” (Prob. Code, § 1801, subd. (a).) Once appointed by the trial court, a conservator

“has the care, custody, and control of, and . . . charge of the education of . . . the

conservatee.” (Prob. Code, § 2351, subd. (a).)

       2Navarrete also argues the trial court erred by not allowing her to testify. We
don’t address this issue because we reverse the trial court visitation order on other
grounds.

                                               15
       Though appointment invests a conservator with broad powers, the statute also

explicitly reserves certain rights to the conservatee. The conservator’s “control shall not

extend to personal rights retained by the conservatee, including, but not limited to, the

right to receive visitors, telephone calls, and personal mail.” (Prob. Code, § 2351, subd.

(a), italics added.) The designation of a person as a conservatee doesn’t divest them of

their autonomy. The purpose of the statute is to ensure the care and protection of people

who need it, while maintaining their personal agency as much as is practical.

       These personal rights are so important the Legislature gave the courts the power to

intervene on a conservatee’s behalf to ensure they may exercise them. The statute

expressly allows the courts to enter an order that “grants the conservator the power to

enforce the conservatee’s rights to receive visitors . . . or that directs the conservator to

allow those visitors.” (Prob. Code, § 2351, subd. (a), italics added.) Thus, the courts have

a role as a protector of a conservatee’s ability to exercise their rights to receive visitors. If

a conservator needs an express court order giving them the power to enable the

conservatee to see the visitors they choose, the court may issue such an order. And if a

conservator is interfering with the conservatee’s decision to receive visitors, the court

may direct the conservator to stand aside and let the conservatee make the decision for

themself. The court makes such determinations in the best interests of the conservatee.

       The statute also gives the trial court the power to expressly limit the statutory

powers given a conservator over the conservatee at the outset of the conservatorship.

“Where the court determines that it is appropriate in the circumstances of the particular

                                               16
conservatee, the court, in its discretion, may limit the powers and duties that the

conservator would otherwise have under subdivision (a) by an order stating either of the

following: [¶] (1) The specific powers that the conservator does not have with respect to

the conservatee’s person and reserving the powers so specified to the conservatee[, or] [¶]

(2) The specific powers and duties the conservator has with respect to the conservatee’s

person and reserving to the conservatee all other rights with respect to the conservatee’s

person that the conservator otherwise would have under subdivision (a).” (Prob. Code,

§ 2351, subd. (b).) Thus, the statute allows the court to narrow the conservator’s authority

with the purpose of expanding the conservatee’s personal rights.

       The statute does not similarly suggest the court has the power to force an

unwanted visitor on the conservatee. We’re not asked to decide whether the court

properly could allow the conservator to stop Navarrete from seeing someone who was

exercising undue influence on her or engaging in unwanted or unsafe sexual contact.

We’re asked to decide whether the trial court’s statutory power to limit Navarrete’s

personal rights to receive visitors extends to allowing the court to require a conservatee

to receive a visitor she and her conservator insist she does not want to see.

       We are aware of no case reading the statute to allow a conservator or a court to

require an adult conservatee to spend time with someone against their will, even a parent.

As the trial judge recognized, speaking of his own adult child, “An adult has no right to

visit an adult child. If my son ever wanted to tell me, ‘You’ll never see me again . . . he

would have the right to say so.” The statute distinguishes conservatees, who are adults,

                                             17
from wards, who are children. The statute treads on the autonomy of conservatees only to

the extent required to assist them. The guardianship provisions allow for more court

intervention. For that reason, the courts may order a guardian to allow visits from the

child’s noncustodial relatives if it’s in their best interests. (Guardianship of Reynolds

(1943) 60 Cal.App.2d 669, 676 [under prior statute].)

        It’s a different matter to require an adult to visit with an estranged parent.

Navarrete and conservatees like her are adults, and the statute treats them as such even

while investing a conservator and the court with certain powers to assist them where they

are unable to assist themselves. Critically, the statute explicitly preserves conservatees’

personal rights against invasion by the conservator. (Prob. Code, § 2351, subd. (a).) Such

rights, as Navarrete argues, include her right to refuse to visit someone, which implicates

the fundamental interest “of every individual to the possession and control of his own

person, free from all restraint or interference of others, unless by clear and

unquestionable authority of law.” (Union Pacific R. Co. v. Botsford (1891) 141 U.S. 250,

251.)

        An adult conservatee’s disability does not put them in the legal position of a

minor. For example, a conservatee retains the right to marry or enter a registered

domestic partnership. (Prob. Code, § 1900 [“The appointment of a conservator of the

person or estate or both does not affect the capacity of the conservatee to marry or to

enter into a registered domestic partnership”].) Though a conservator or other interested

person may petition the trial court for an order finding a conservatee doesn’t have the

                                               18
capacity to enter a legal marriage, “‘[w]hether the conservatee has capacity to marry is

determined by the law that would be applicable had no conservatorship been

established.’” (In re Marriage of Greenway (2013) 217 Cal.App.4th 628, 641.) A

conservatee may overcome a petition and retain the right to decide to enter or exit a

marriage as long as they have the capacity to express their preference on the matter. (Id.

at p. 643; see also In re Marriage of Higgason (1973) 10 Cal.3d 476, 479.)

       In the context of family law orders, the trial courts have no authority to order adult

disabled children to visit with a parent. (In re Marriage of Jensen (2003) 114 Cal.App.4th

587, 594.) As the Court of Appeal pointed out in Jensen, “[v]isitation is a form of

custody,” and the Family Code section allowing the trial court to impose visitation orders

does not reach a child who has attained the age of majority. (Ibid.) Navarrete is such a

person, notwithstanding her disability, and the trial court’s attempt to intervene in the

dispute between a disabled adult and her estranged father based on its own judgment

about her best interests overstepped its role.

       We recognize the significant constitutional problems Navarrete raises with the trial

court’s order, including her suggestion that the trial court would have had to find

visitation in her best interest by clear and convincing evidence. (See generally,

Conservatorship of Wendland (2001) 26 Cal.4th 519.) But we need not address those

questions in this case because we conclude the trial court exceeded its statutory authority

by ordering forced visitation against Navarrete’s will and against the judgment of her

conservator.

                                             19
                                             III

                                      DISPOSITION

       We reverse the trial court’s order requiring Navarrete to attend joint therapy

sessions with her father. Navarrete is entitled to her costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                                                 SLOUGH
                                                                                        J.

We concur:


RAMIREZ
                        P. J.


MENETREZ
                           J.




                                             20
Filed 12/21/20
                            CERTIFIED FOR PUBLICATION
                       COURT OF APPEAL -- STATE OF CALIFORNIA
                                 FOURTH DISTRICT
                                   DIVISION TWO

                                             ORDER


Conservatorship of the Person and                             E070210
Estate of ANNA NAVARRETE.
________________________________________                      (Super.Ct.No. RIP1600752)

RODOLFO NAVARRETE,                                            The County of Riverside
  Petitioner and Respondent,
  v.
ANNA NAVARRETE,                                               ORDER MODIFYING OPINION
  Objector and Appellant.                                     AND GRANTING PUBLICATION

_______________________________________                       [NO CHANGE IN JUDGMENT]

THE COURT

       We GRANT the request to publish the opinion filed in this matter, which meets the
standard for publication in California Rules of Court, rule 8.1105(c). The court ORDERS the
opinion filed on December 4, 2020 certified for publication.

        On our own motion, the Court ORDERS the opinion modified by removing the words
“an Incompetent Person, etc.” from the caption to conform with current law and usage. (See, e.g.,
Prob. Code, §§ 1801, subd. (a) [The trial court may appoint a conservator for someone “who is
unable to provide properly for his or her personal needs for physical health, food, clothing, or
shelter”]; 2351, subd. (a) [“the guardian or conservator . . . has the care, custody, and control of,
and has charge of the education of, the ward or conservatee”].)

        Except for the modification, which doesn’t affect the judgment, the opinion is unchanged.

        CERTIFIED FOR PUBLICATION

                                                                     SLOUGH
                                                                                                   J.
We concur:

RAMIREZ
                            P. J.

MENETREZ
                              J.

cc:     See attached list

                                                 1
MAILING LIST FOR CASE: E070210
Conservatorship of the Person and Estate of Anna Navarrete; Rodolfo Navarrete v. Anna
Navarrete


Superior Court Clerk
Riverside County
P.O. Box 431 - Appeals
Riverside, CA 92502


Daniel H. Cargnelutti
4212 Market Street, 2nd Floor
Riverside, CA 92501


Mark J. Andrew Flory
Brown White & Osborn, LLP
300 East State Street, Suite 300
Redlands, CA 92373




                                              2